*171
ORDER

PER CURIAM.
This is an appeal from the judgment of the Circuit Court of St. Louis County affirming the State Tax Commission’s classification of its apartment complex under section 137.016(3) RSMo 1994 as commercial property for real estate tax purposes for the 1994 tax year.
The order of the administrative agency is supported by competent and substantial evidence. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).